Kupferman, J.,
dissents in a memorandum a follows: There was substantial compliance with the requirements of Family Court Act §§ 311.1 and 311.2.
As Judge Titone aptly put it in Matter of Edward B. (80 NY2d 458, 464-465), because there is "no independent Grand Jury-like body to review the evidence and the petition is often the sole 'instrument upon which the [accused] is prosecuted’ ”, we must be careful as to the adequacy of the accusatory instrument.
Here, there was certification by the detective of the ballistics report, which stated that the gun was operable. Any defect, as pointed out in the majority opinion, was not jurisdictional and could easily be cured by amendment, if necessary.